Citation Nr: 1523634	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right ankle disability. 
 
2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected right ankle disability. 
 
3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for tinnitus.
 
6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 
 
7.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.
 
8.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, mood disorder, polysubstance abuse, and posttraumatic stress disorder (PTSD), and an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1990, and from November 1990 to September 1991.  

In the March 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A videoconference hearing was scheduled for May 2013; however, she failed to report and has not, to date, provided good cause for her failure to appear.  Thus, her hearing request is considered withdrawn.  

These issues were previously before the Board in December 2014, at which time they were remanded for additional development.  They have now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In August 2011 and subsequently, VA received requests from the Social Security Administration (SSA) for VA medical records potentially relevant to the Veteran's pending claim for Social Security Disability Income (SSDI) benefits.  This request put VA on notice that she had a pending claim for SSDI benefits.  While any records generated by the SSA are clearly pertinent to the pending appeal, they have not been obtained by VA.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required in order for these records to be obtained.  

Next, in the prior December 2014 remand, the RO was requested to obtain authorization from the Veteran to obtain private medical records from the AHEC Family Practice Clinic in Jonesboro, Arkansas.  A letter was sent to her in January 2015; however, this letter was returned in February 2015, marked "Return to Sender, Unable to Forward."  As it appears from the record that the address used by the RO in January 2015 is still valid for the Veteran, the RO should again attempt to request authorization to obtain these private medical records.  If she has, in the meantime, provided VA with an updated address, this request should be provided to her at her new address.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the records pertinent to the appellant's claim for social security disability benefits as well as the medical records relied upon concerning that claim from the Social Security Administration.  If no such records are available, that fact must be noted for the record.  

2.  Contact the Veteran again and request she complete the necessary forms to authorize VA to obtain her medical records from the AHEC Family Practice Clinic, as well as any other private facility which has treated her for her claimed disabilities.  Copies of any correspondence to the Veteran, as well as any response, must be noted for the record.  

If the proper medical release forms are received, obtain copies of all reported medical treatment records and associate these records with the claims file.  All efforts to obtain such records must be documented for the claims file, as well as any responses received.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

